Exhibit AeroGrow Receives Marketplace Rule 4310(c)(3) Notice From NASDAQ Boulder, CO – August 13, 2008 AeroGrow International, Inc. (NASDAQ: AERO) ("AeroGrow" or the "Company"), makers of the AeroGarden® line of indoor gardening products, announced that on August 11, 2008, the Company was notified by NASDAQ that it is no longer in compliance with Marketplace Rule 4310(c)(3), which requires the Company to have a minimum $2.5 million in stockholders' equity,$35 million market capitalization, or $500,000 of net income from continuing operations for the most recently completed fiscal year or two of the three most recently completed fiscal years. NASDAQ staff has requested that, on or before August26, 2008, the Company submit its specific plan to achieve and sustain compliance with all listing requirements, including the time frame for completion of the plan.AeroGrow expects to submit its plan to NASDAQ on or before August 26, 2008. About AeroGrow International, Inc. Founded in 2002 in Boulder, Colorado, AeroGrow International, Inc. is dedicated to the research, development and marketing of the AeroGarden® line of indoor gardening products. AeroGardens feature dirt-free, aeroponic technology, allowing anyone to grow farmer's market fresh herbs, salad greens, tomatoes, chili peppers, flowers and more, indoors, year-round, so simply and easily that no green thumb is required. See www.aerogrow.com. CONTACTS: Corporate Investor John Thompson Budd Zuckerman AeroGrow International, Inc Genesis Select Corporation (303) 444-7755 (303) 415-0200 john@aerogrow.com bzuckerman@genesisselect.com FORWARD-LOOKING STATEMENTS "Safe
